


109 HR 5926 IH: Freedom through Renewable Energy Expansion

U.S. House of Representatives
2006-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5926
		IN THE HOUSE OF REPRESENTATIVES
		
			July 27, 2006
			Ms. Berkley
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committees on
			 Resources,
			 Energy and Commerce, and
			 Science, for a period to
			 be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To provide for the energy independence of the United
		  States.
	
	
		1.Short titleThis Act may be cited as the
			 Freedom through Renewable Energy
			 Expansion (FREE) Act.
		2.Repeal of nuclear
			 subsidies
			(a)Next generation
			 nuclear plant projectSubtitle C of title VI of the Energy Policy
			 Act of 2005 (42 U.S.C. 16021 et. seq.) and the items relating thereto in the
			 table of contents in section 1(b) of that Act are repealed.
			(b)Standby support
			 for certain nuclear plant delaysSection 638 of the Energy Policy Act of
			 2005 (42 U.S.C. 16014) and the item relating thereto in the table of contents
			 in section 1(b) of that Act are repealed.
			(c)Repeal of credit
			 for production from advanced nuclear power facilities
				(1)In
			 generalSubparagraph (B) of section 45J(d)(1) of the Internal
			 Revenue Code of 1986 (relating to advanced nuclear power facility) is amended
			 by striking January 1, 2021 and inserting the date of the
			 enactment of the Freedom through Renewable
			 Energy Expansion (FREE) Act.
				(2)Effective
			 dateThe amendment made by paragraph (1) shall apply to property
			 placed in service after the date of the enactment of this Act.
				3.Repeal of certain
			 tax subsidies for the oil and gas industry
			(a)Repeal of
			 election to expense certain refineries
				(1)In
			 generalSubparagraph (B) of section 179C(c)(1) of the Internal
			 Revenue Code of 1986 (relating to qualified refinery property) is amended by
			 striking January 1, 2012 and inserting the date of the
			 enactment of the Freedom through Renewable
			 Energy Expansion (FREE) Act.
				(2)Effective
			 dateThe amendment made by paragraph (1) shall apply to property
			 placed in service after the date of the enactment of this Act.
				(b)Repeal of
			 treatment of natural gas distribution lines as 15-year property
				(1)In
			 generalClause (viii) of section 168(e)(3)(E) of such Code
			 (relating to 15-year property) is amended by striking January 1,
			 2011 and inserting the Freedom
			 through Renewable Energy Expansion (FREE) Act.
				(2)Effective
			 dateThe amendment made by paragraph (1) shall apply to property
			 placed in service after the date of the enactment of this Act.
				(c)Repeal of
			 treatment of natural gas gathering lines as 7-year property
				(1)In
			 generalClause (iv) of section 168(e)(3)(C) of such Code
			 (relating to 7-year property) is amended by inserting and which is
			 placed in service before the date of the enactment of the
			 Freedom through Renewable Energy Expansion
			 (FREE) Act after April 11, 2005,.
				(2)Effective
			 dateThe amendment made by paragraph (1) shall apply to property
			 placed in service after the date of the enactment of this Act.
				(d)Repeal of new
			 rule for determining small refiner exception to oil depletion
			 deduction
				(1)In
			 generalParagraph (4) of section 613A(d) of such Code (relating
			 to certain refiners excluded) is amended to read as follows:
					
						(4)Certain refiners
				excludedIf the taxpayer or a related person engages in the
				refining of crude oil, subsection (c) shall not apply to such taxpayer if on
				any day during the taxable year the refinery runs of the taxpayer and such
				person exceed 50,000
				barrels.
						.
				(2)Effective
			 dateThe amendment made by paragraph (1) shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				(e)Repeal of
			 amortization of geological and geophysical expenditures
				(1)In
			 generalSection 167 of such Code (relating to depreciation) is
			 amended by striking subsection (h) and redesignating subsection (i) as
			 subsection (h).
				(2)Conforming
			 amendmentSection 263A(c)(3) of such Code is amended by striking
			 167(h),.
				(3)Effective
			 dateThe amendments made by this subsection shall apply to
			 amounts paid or incurred after the date of the enactment of this Act.
				4.Repeal of certain
			 provisions of the Energy Policy Act of 2005 and other laws providing incentives
			 for oil and gas production from Federal lands
			(a)RepealsThe
			 following provisions of the Energy Policy Act of 2005, and the items relating
			 thereto in the table of contents in section 1(b) of that Act, are
			 repealed:
				(1)Section 343
			 (relating to marginal property production incentives).
				(2)Section 344
			 (relating to incentives for natural gas production from deep wells in the
			 shallow waters of the Gulf of Mexico).
				(3)Section 345
			 (relating to royalty relief for deep water production).
				(4)Section 357
			 (relating to comprehensive inventory of OCS oil and natural gas
			 resources).
				(5)Section 362 (relating to management of
			 Federal oil and gas leasing programs, including expediting leases and permit
			 applications).
				(6)Section 965
			 (relating to oil and gas research programs).
				(7)Section 966
			 (relating to low-volume oil and gas reservoir research program).
				(8)Subtitle J of
			 title IX (relating to ultra-deepwater and unconventional natural gas and other
			 petroleum resources).
				(b)Repeal of Alaska
			 Offshore Royalty SuspensionSection 8(a)(3)(B) of the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1337(a)(3)(B)) is amended by striking
			 and in the Planning Areas offshore Alaska.
			(c)Repeal of
			 Royalty suspension with respect to National Petroleum Reserve in
			 AlaskaSection 107 of the
			 Naval Petroleum Reserves Production Act of 1976 (as amended by section
			 347(b)(11) of the Energy Policy Act of 2005 (119 Stat. 706)) is amended by
			 repealing subsection (k).
			(d)Conforming
			 amendmentSection 961(c) of the Energy Policy Act of 2005 (42
			 U.S.C. 16291(c)) is amended by striking paragraph (3) and redesignating
			 paragraph (4) as paragraph (3).
			5.Requirement to
			 suspend royalty relief
			(a)Requirement to
			 suspendThe President shall suspend the application of any
			 provision of Federal law under which any person is given relief from any
			 requirement to pay royalty for production oil or natural gas from Federal lands
			 (including submerge lands), for production occurring in any period with respect
			 to which—
				(1)in the case of
			 production of oil, the average price of crude oil in the United States over the
			 most recent 4 consecutive weeks is greater than $40 per barrel, or such lesser
			 amount as applies for such purpose under the lease under which such production
			 occurs; and
				(2)in the case of
			 production of natural gas, the average wellhead price of natural gas in the
			 United States over the most recent 4 consecutive weeks is greater than $5 per
			 thousand cubic feet, or such lesser amount as applies for such purpose under
			 the lease under which such production occurs.
				(b)Determination of
			 market priceThe President shall determine average prices for
			 purposes of subsection (a) based on the most recent data reported by the Energy
			 Information Administration of the Department of Energy.
			6.Average Fuel Economy
			 Standards
			(a)In
			 GeneralSection 32902 of
			 title 49, United States Code, is amended—
				(1)in subsection
			 (c)—
					(A)by striking
			 (1) Subject to paragraph (2) of this subsection, the and
			 inserting The; and
					(B)by striking
			 paragraph (2); and
					(2)by redesignating
			 subsections (i) and (j) as subsections (j) and (k), respectively, and by
			 inserting after subsection (h) the following:
					
						(i)Standards for
				Model Years After 2008The
				Secretary of Transportation shall prescribe by regulation average fuel economy
				standards for passenger automobiles manufactured by a manufacturer in model
				years after model year 2008, that shall—
							(1)ensure that the
				average fuel economy achieved by passenger automobiles manufactured by a
				manufacturer in model years after 2015 is no less than 33 miles per
				gallon;
							(2)ensure that
				improvements to fuel economy standards do not degrade the safety of passenger
				automobiles manufactured by a manufacturer; and
							(3)maximize the
				retention of jobs in the automobile manufacturing sector of the United
				States.
							.
				(b)Conforming
			 AmendmentsSection 32902 of
			 title 49, United States Code, is further amended—
				(1)in subsection
			 (g)(2), by striking (and submit the amendment to Congress when required
			 under subsection (c)(2) of this section); and
				(2)in subsection (k)
			 (as so redesignated) by striking or (g) and inserting
			 (g), or (i).
				7.Renewable
			 electricity production credit
			(a)In
			 generalSection 45(d) of the Internal Revenue Code of 1986
			 (relating to qualified facilities) is amended by striking January 1,
			 2008 each place it appears in paragraphs (1), (2), (3), (4), (5), (6),
			 and (7) and inserting January 1, 2012.
			(b)Effective
			 dateThe amendments made by subsection (a) shall apply to
			 property placed in service after the date of the enactment of this Act.
			8.Extension and
			 modification of investment tax credit with respect to solar energy property,
			 qualified fuel cell property, and geothermal property
			(a)Solar energy
			 propertyParagraphs (2)(A)(i)(II) and (3)(A)(ii) of section 48(a)
			 of the Internal Revenue Code of 1986 are each amended by striking
			 January 1, 2008 and inserting January 1,
			 2016.
			(b)Eligible fuel
			 cell propertyParagraph (1)(E) of section 48(c) of such Code is
			 amended by striking December 31, 2007 and inserting
			 December 31, 2015.
			(c)Geothermal
			 propertyParagraph (2)(A)(i) of section 48(a) of such Code is
			 amended by striking and at the end of subclause (II) and by
			 adding at the end the following new subclause:
				
					(IV)energy property
				described in paragraph (3)(A)(iii) but only with respect to periods ending
				before January 1, 2016,
				and
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			9.Extension of
			 credit for residential energy efficient property
			(a)ExtensionSubsection
			 (g) of section 25D of the Internal Revenue Code of 1986 (relating to
			 termination) is amended by striking December 31, 2007 and
			 inserting December 31, 2015.
			(b)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			10.Credit for wind
			 energy property installed in residences and businesses
			(a)In
			 generalSubpart B of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by inserting after section 30C the
			 following new section:
				
					30D.Wind energy
				property
						(a)Allowance of
				creditThere shall be allowed as a credit against the tax imposed
				by this chapter for the taxable year an amount equal to 30 percent (10 percent
				after December 31, 2015) of the amount paid or incurred by the taxpayer for
				qualified wind energy property placed in service or installed during such
				taxable year.
						(b)LimitationNo
				credit shall be allowed under subsection (a) unless at least 50 percent of the
				energy produced annually by the qualified wind energy property is consumed on
				the site on which the property is placed in service or installed.
						(c)Qualified wind
				energy propertyFor purposes of this section, the term qualified
				wind energy property means a qualifying wind turbine if—
							(1)such turbine is
				placed in service or installed on or in connection with property located in the
				United States,
							(2)in the case of an
				individual, the property on or in connection with which such turbine is
				installed is a dwelling unit which is located in the United States,
							(3)the original use
				of such turbine commences with the taxpayer, and
							(4)such turbine
				carries at least a 5-year limited warranty covering defects in design,
				material, or workmanship, and, for property that is not installed by the
				taxpayer, at least a 5-year limited warranty covering defects in
				installation.
							(d)Other
				definitionsFor purposes of this section:
							(1)Qualifying wind
				turbineThe term qualifying wind turbine means a wind turbine of
				100 kilowatts of rated capacity or less which meets the latest performance
				rating standards published by the American Wind Energy Association and which is
				used to generate electricity.
							(2)Principal
				residenceThe term principal residence shall have the same
				meaning as when used in section 121.
							(e)Limitation based
				on amount of tax
							(1)In
				generalThe credit allowed under subsection (a) for any taxable
				year shall not exceed the excess of—
								(A)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
								(B)the sum of the
				credits allowable under this part (other than under this section and subpart C
				thereof, relating to refundable credits) and section 1397E.
								(2)Carryover of
				unused creditIf the credit allowable under subsection (a)
				exceeds the limitation imposed by paragraph (1) for such taxable year, such
				excess shall be carried to the succeeding taxable year and added to the credit
				allowable under subsection (a) for such taxable year.
							(f)Special
				rulesFor purposes of this section:
							(1)Tenant-stockholder
				in cooperative housing corporationIn the case of an individual
				who is a tenant-stockholder (as defined in section 216(b)(2)) in a cooperative
				housing corporation (as defined in section 216(b)(1)), such individual shall be
				treated as having paid his tenant-stockholder’s proportionate share (as defined
				in section 216(b)(3)) of any expenditures paid or incurred for qualified wind
				energy property by such corporation, and such credit shall be allocated
				appropriately to such individual.
							(2)Condominiums
								(A)In
				generalIn the case of an individual who is a member of a
				condominium management association with respect to a condominium which he owns,
				such individual shall be treated as having paid his proportionate share of
				expenditures paid or incurred for qualified wind energy property by such
				association, and such credit shall be allocated appropriately to such
				individual.
								(B)Condominium
				management associationFor purposes of this paragraph, the term
				condominium management association means an organization which meets the
				requirements of section 528(c)(2) with respect to a condominium project of
				which substantially all of the units are used by individuals as
				residences.
								(g)Basis
				adjustmentFor purposes of this subtitle, if a credit is allowed
				under this section for any expenditure with respect to a residence or other
				property, the basis of such residence or other property shall be reduced by the
				amount of the credit so allowed.
						(h)Application of
				creditThe credit allowed under this section shall apply to
				property placed in service or installed after December 31,
				2005.
						.
			(b)Conforming
			 amendmentSubsection (a) of section 1016 of such Code (relating
			 to general rule for adjustments to basis) is amended by striking
			 and at the end of paragraph (36), by striking the period at the
			 end of paragraph (37) and inserting , and, and by adding at the
			 end the following new paragraph:
				
					(38)in the case of a
				residence or other property with respect to which a credit was allowed under
				section 30D, to the extent provided in section
				30D(g).
					.
			(c)Clerical
			 amendmentThe table of sections for subpart B of part IV of
			 subchapter A of chapter 1 of such Code is amended by inserting after the item
			 relating to section 30C the following new item:
				
					
						Sec. 30D. Wind energy
				property.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years ending after December 31, 2005.
			11.Geothermal
			 researchThere are authorized
			 to be appropriated to the Secretary of Energy $32,500,000 for geothermal
			 research.
		12.Renewable portfolio
			 standardTitle VI of the
			 Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2601 et seq.) is
			 amended by adding at the end the following:
			
				610.Federal
				renewable portfolio standard
					(a)Renewable Energy
				Requirement
						(1)In
				generalEach electric utility that sells electricity to electric
				consumers shall obtain a percentage of the base amount of electricity it sells
				to electric consumers in any calendar year from new renewable energy or
				existing renewable energy. The percentage obtained in a calendar year shall not
				be less than the amount specified in the following table:
							
								
									
										Calendar year:Minimum annual percentage:
										
									
									
										2007 through 20085.0
										
										2009 through 20108.0
										
										2011 through 201211.0
										
										2013 through 201415.0
										
										2015 and thereafter20.0.
										
									
								
							
						(2)Means of
				complianceAn electric utility shall meet the requirements of
				paragraph (1) by—
							(A)generating electric energy using new
				renewable energy or existing renewable energy;
							(B)purchasing electric energy generated by
				new renewable energy or existing renewable energy;
							(C)purchasing renewable energy credits
				issued under subsection (b); or
							(D)a combination of the foregoing.
							(b)Renewable Energy
				Credit Trading ProgramNot later than January 1, 2007, the
				Secretary shall establish a renewable energy credit trading program to permit
				an electric utility that does not generate or purchase enough electric energy
				from renewable energy to meet its obligations under subsection (a)(1) to
				satisfy such requirements by purchasing sufficient renewable energy
				credits.
					(c)Enforcement
						(1)Civil penaltiesAny
				electric utility that fails to meet the renewable energy requirements of
				subsection (a) shall be subject to a civil penalty.
						(2)Amount of penaltyThe
				amount of the civil penalty shall be determined by multiplying the number of
				kilowatt-hours of electric energy sold to electric consumers in violation of
				subsection (a) by the greater of 1.5 cents (adjusted for inflation under
				subsection (f)) or 200 percent of the average market value of renewable energy
				credits during the year in which the violation occurred.
						(3)Mitigation or waiverThe
				Secretary may mitigate or waive a civil penalty under this subsection if the
				electric utility was unable to comply with subsection (a) for reasons outside
				of the reasonable control of the utility. The Secretary shall reduce the amount
				of any penalty determined under paragraph (2) by an amount paid by the electric
				utility to a State for failure to comply with the requirement of a State
				renewable energy program if the State requirement is greater than the
				applicable requirement of subsection (a).
						(4)Procedure for assessing
				penaltyThe Secretary shall assess a civil penalty under this
				subsection in accordance with the procedures prescribed by section 333(d) of
				the Energy Policy and Conservation Act
				(42 U.S.C. 6303(d)).
						(d)RulesThe
				Secretary shall issue rules implementing this section not later than 1 year
				after the date of enactment of this section.
					(e)ExemptionsThis
				section shall not apply in any calendar year to an electric utility—
						(1)that sold less than 4,000,000
				megawatt-hours of electric energy to electric consumers during the preceding
				calendar year; or
						(2)in Hawaii.
						(f)Inflation
				AdjustmentNot later than December 31 of each year beginning in
				2008, the Secretary shall adjust for inflation the amount of the civil penalty
				per kilowatt-hour under subsection (c)(2).
					(g)State
				ProgramsNothing in this section shall diminish any authority of
				a State or political subdivision thereof to adopt or enforce any law or
				regulation respecting renewable energy, but, except as provided in subsection
				(c)(3), no such law or regulation shall relieve any person of any requirement
				otherwise applicable under this section. The Secretary, in consultation with
				States having such renewable energy programs, shall, to the maximum extent
				practicable, facilitate coordination between the Federal program and State
				programs.
					(h)DefinitionsFor
				purposes of this section:
						(1)Base amount of
				electricityThe term base amount of electricity
				means the total amount of electricity sold by an electric utility to electric
				consumers in a calendar year, excluding—
							(A)electricity generated by a hydroelectric
				facility (including a pumped storage facility but excluding incremental
				hydropower); and
							(B)electricity generated through the
				incineration of municipal solid waste.
							(2)Distributed
				generation facilityThe term distributed generation
				facility means a facility at a customer site.
						(3)Existing
				renewable energyThe term existing renewable energy
				means, except as provided in paragraph (7)(B), electric energy generated at a
				facility (including a distributed generation facility) placed in service prior
				to the date of enactment of this section from solar, wind, or geothermal
				energy; ocean energy; biomass (as defined in section 203(a) of the Energy
				Policy Act of 2005); or landfill gas.
						(4)Geothermal
				energyThe term geothermal energy means energy
				derived from a geothermal deposit (within the meaning of section 613(e)(2) of
				the Internal Revenue Code of 1986).
						(5)Incremental
				geothermal production
							(A)In
				generalThe term incremental geothermal production
				means for any year the excess of—
								(i)the total kilowatt hours of electricity
				produced from a facility (including a distributed generation facility) using
				geothermal energy, over
								(ii)the average annual kilowatt hours
				produced at such facility for 5 of the previous 7 calendar years before the
				date of enactment of this section after eliminating the highest and the lowest
				kilowatt hour production years in such 7-year period.
								(B)Special
				ruleA facility described in subparagraph (A) which was placed in
				service at least 7 years before the date of enactment of this section shall
				commencing with the year in which such date of enactment occurs, reduce the
				amount calculated under subparagraph (A)(ii) each year, on a cumulative basis,
				by the average percentage decrease in the annual kilowatt hour production for
				the 7-year period described in subparagraph (A)(ii) with such cumulative sum
				not to exceed 30 percent.
							(6)Incremental
				hydropowerThe term incremental hydropower means
				additional energy generated as a result of efficiency improvements or capacity
				additions made on or after the date of enactment of this section or the
				effective date of an existing applicable State renewable portfolio standard
				program at a hydroelectric facility that was placed in service before that
				date. The term does not include additional energy generated as a result of
				operational changes not directly associated with efficiency improvements or
				capacity additions. Efficiency improvements and capacity additions shall be
				measured on the basis of the same water flow information used to determine a
				historic average annual generation baseline for the hydroelectric facility and
				certified by the Secretary or the Federal Energy Regulatory Commission.
						(7)New renewable
				energyThe term new renewable energy means—
							(A)electric energy
				generated at a facility (including a distributed generation facility) placed in
				service on or after January 1, 2003, from—
								(i)solar, wind, or geothermal energy or
				ocean energy;
								(ii)biomass (as defined in section 203(a) of
				the Energy Policy Act of 2005);
								(iii)landfill gas; or
								(iv)incremental hydropower; and
								(B)for electric
				energy generated at a facility (including a distributed generation facility)
				placed in service prior to the date of enactment of this section—
								(i)the additional
				energy above the average generation in the 3 years preceding the date of
				enactment of this section at the facility from—
									(I)solar or wind energy or ocean
				energy;
									(II)biomass (as defined in section 203(a) of
				the Energy Policy Act of 2005);
									(III)landfill gas; or
									(IV)incremental hydropower.
									(ii)the incremental
				geothermal production.
								(8)Ocean
				energyThe term ocean energy includes current, wave,
				tidal, and thermal energy.
						(i)SunsetThis
				section expires on December 31,
				2030.
					.
		13.Federal energy
			 purchase requirementSection
			 203(a) of the Energy Policy Act of 2005 (42 U.S.C. 15852(a)) is amended—
			(1)by striking
			 seek to ensure that, to the extent economically feasible and technically
			 practicable and inserting ensure that;
			(2)in paragraph (1),
			 by striking 3 percent in fiscal years 2007 through 2009 and
			 inserting 5 percent in fiscal years 2007 through 2010;
			(3)in paragraph (2),
			 by striking 5 percent in fiscal years 2010 through 2012 and
			 inserting 11 percent in fiscal years 2011 through 2014;
			 and
			(4)in
			 paragraph (3), by striking 7.5 percent in fiscal year 2013 and
			 inserting 20 percent in fiscal year 2015.
			14.School renewable
			 energy useThe Secretary of
			 Energy shall establish a program to make grants to local schools and school
			 districts to promote and facilitate the use of renewable energy sources in
			 school facilities.
		
